Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2020,1/5/2020, 11/16/2020, 12/01/2020, 8/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  	
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent 10,740,390, claims 1-20 of patent 10,579,671, claims 1-20 of patent 10,311,100, claims 1-18 of patent 9,959,343.  Although the claims at issue are not identical, they are not patentably distinct from each other because the above cited patent is anticipate the claims of the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,5,7-9,11-12,15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al (us 2018/0160195) (hereinafter Redmond) in view of Panguluri (us 2015/0334170) (hereinafter Pan).
	As regarding claim 1, Redmond discloses determining, by a client device, an estimated duration to reach a destination (see Redmond par 0054, the SCSC module of the client determine and transmit a remaining duration (i.e. estimated duration to reach a destination) to the server); 
wherein the client device is involved in playing out of a current audio file of a first playlist, wherein the first playlist contains references to a first plurality of audio files (see Redmond par 0009, first playlist play by the client where the first playlist identify one or more content items play at the client); 
transmitting, by the client device and to a server device, an indication of the estimated duration (see Redmond par 0054, the SCSC in the client transmit a remaining duration (i.e. estimated duration to reach a destination) to the server); 

causing, by the client device, an audio player to stop playing out audio files from the first plurality of audio files and retrieve and play out the second plurality of audio files (see Redmond par 0010, continue to play the media from the first playlist and seamlessly (par 0007) switching to play media from the second playlist). 
Redmond is silent in regard to the concept of playout of the first plurality of audio files has a first duration, second playlist has a second duration that is: less than the first duration.
Pan teaches the concept of playout of the first plurality of audio files has a first duration, second playlist has a second duration that is: less than the first duration (see Pan par 0006, 0081-0084, using the remainder duration to generate second playlist there the duration of the second playlist is less than the first playlist).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pan to Redmond because they're analogous art.  A person would have been motivated to modify Redmond with Pan’s teaching for the purpose of efficiently managing the playlist for the users.



As regarding claim 5, Redmond-Pan discloses the first plurality of audio files are each associated with a higher priority or a lower priority, and wherein the second plurality of audio files includes audio files from the first plurality of audio files associated with the higher priority (see Redmond par 0009-0010, the content in the first playlist play first then switch to play content in the second playlist, which can be read as the content play first has priority over content in second playlist).  

As regarding claim 7, Redmond-Pan discloses the threshold duration is three minutes or less (see Redmond par 00054, the remaining time, it is obvious that any of the amount of time can be set to suit the implementation).  

As regarding claim 8, Redmond-Pan discloses the second duration is based on the estimated duration minus any time remaining for playout of the current audio file.  

As regarding claim 9, Redmond-Pan discloses causing the audio player to, after playout of the current audio file completes, stop playing out audio files from the first plurality of audio files and retrieve and play out the second plurality of audio files (see 

As regarding claims 11-12,15-19, the limitations of claims 11-12, 15-19 are similar to limitations of rejected claims 1-2,5,7-9, therefore rejected for the same rationale.


Claims 3,13 are rejected under 35 U.S.C. 103 as being unpatentable over Redmond-Pan as applied to claim 2,12 above, and further in view of Petersen et al (us 2015/0261387) (hereinafter Petersen).
As regarding claim 3, Redmond-Pand discloses the invention as claims in claim 2 above but silent in regard to the concept of the second plurality of audio files does not include any audio files of the first plurality of audio files that are before the current audio file in the first ordering.  
Petersen teaches the concept of the second plurality of audio files does not include any audio files of the first plurality of audio files that are before the current audio file in the first ordering (see Petersen par 0002, the second information does not included data from the second information).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Petersen to Redmond-Pan because they're analogous art.  A person would have been motivated to 

As regarding claim 13, the limitations of claim 13 is similar to limitations of rejected claim 3, therefore rejected for the same rationale.


Claims 4,14 are rejected under 35 U.S.C. 103 as being unpatentable over Redmond-Pan as applied to claim 2,12 above, and further in view of Rekimoto (us 2005/0195696) (hereinafter Rek).
As regarding claim 4, Redmond-Pand discloses the invention as claims in claim 2 above but silent in regard to the concept of the second plurality of audio files includes at least some audio files of the first plurality of audio files that are after the current audio file in the first ordering. 
Rek teaches the concept of the second plurality of audio files includes at least some audio files of the first plurality of audio files that are after the current audio file in the first ordering (see Rek par 0050,0054, the content registered duplicately in the plurality of playlists).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rek to Redmond-Pan because they're analogous art.  A person would have been motivated to modify Redmond-Pan with Rek’s teaching for the purpose of allowing the user to customize and listen to the same content even after the switching to the second playlist.

As regarding claim 14, the limitations of claim 14 is similar to limitations of rejected claim 4, therefore rejected for the same rationale.

Claims 6,16 are rejected under 35 U.S.C. 103 as being unpatentable over Redmond-Pan as applied to claim 5,15 above, and further in view of Cheng et al (us 2014/0245346) (hereinafter Cheng).
As regarding claim 6, Redmond-Pand discloses the invention as claims in claim 5 above but silent in regard to the concept of audio files containing advertisements are associated with the higher priority and audio files containing music are associated with the lower priority.  
Cheng teaches the concept of audio files containing advertisements are associated with the higher priority and audio files containing music are associated with the lower priority (see Cheng par 0064, the content has lower priority than the advertisement).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Cheng to Redmond-Pan because they're analogous art.  A person would have been motivated to modify Redmond-Pan with Cheng’s teaching for the purpose of allowing the advertisement to play first then play the content.

As regarding claim 16, the limitations of claim 16 is similar to limitations of rejected claim 6, therefore rejected for the same rationale.


Claims 10,20 are rejected under 35 U.S.C. 103 as being unpatentable over Redmond-Pan as applied to claim 1 above, and further in view of Brown et al (us 2005/0193079) (hereinafter Brown)
As regarding claim 10, Redmond-Pand discloses the invention as claims in claim 1 above.  Redmond-Pan further discloses  wherein the client device is involved in playing out of a further current audio file of a third playlist, wherein the third playlist contains references to a third plurality of audio files (see Redmond par 0009, first playlist play by the client where the first playlist identify one or more content items play at the client), and wherein playout of the third plurality of audio files has a third duration (see Pan par 0006, 0081-0084, using the remainder duration to generate second playlist there the duration of the second playlist is less than the first playlist) ; transmitting, by the client device and to the server device, a further indication of the schedule-based duration (see Redmond par 0054, the SCSC in the client transmit a remaining duration (i.e. estimated duration to reach a destination) to the server);  receiving, by the client device and from the server device, a fourth playlist containing references to a fourth plurality of audio files, wherein playout of the fourth plurality of audio files has a fourth duration that is within a further threshold duration of the schedule-based duration (see Redmond par 0009, receiving second playlist from the sever to play the second playlist) within a threshold duration of the estimated duration (see par 0009, play the second playlist until the end of time duration (i.e. within a threshold duration of the estimated duration);

Redmond-Pan silent in regard to the concept of determining, by the client device, a schedule-based duration between a current time and a time that a calendar application of the client device indicates that a future event is scheduled to occur. 
Brown teaches determining, by the client device, a schedule-based duration between a current time and a time that a calendar application of the client device indicates that a future event is scheduled to occur (see Brown par 0072, determine time remain between the current time and the time of the scheduled event by accessing the calendar).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brown to Redmond-Pan because they're analogous art.  A person would have been motivated to modify Redmond-Pan with Brown’s teaching for the purpose of allowing the system to receiving content while waiting for the scheduled event to occur.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226.  The examiner can normally be reached on (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DUYEN M DOAN/Primary Examiner, Art Unit 2452